DETAILED ACTION

This communication is in response to applicant’s Amendment which is filed January 25, 2022.
Claims 1-30 has been cancelled.
Claims 31-50 are now pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Because this application is eligible for continued examination under 37 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous action is withdrawn pursuant to 37 CFR 1.114. The submission filed on January 25, 2022, has been entered.
Response to Arguments

Applicant's arguments with respect to claims 31-50, filed January 25, 2022, have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Objections
 
 Claim 38 is objected to because of the following informalities:  the acronym “RFID / BLE” is not defined by the claim.  An appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33, 36, 38, 43, 45 and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Pluss et al. (US# 10,089,807) in view of Spiess (US# 10,239,494).

Referring to Claim 31, Pluss et al. disclose a method (a method of operating the access control device) (column 2 lines 42 to column 3 lines 55; see Figures 1 to 5) comprising:
detecting, by one processor (12), a condition that at least one of data transmission and saving power of a lock are dependent on (i.e. Steps S30, S31, S32 make it possible to load and install the access confirmation module 23 in the mobile device 2, without the need to preload and preinstall the access confirmation module 23 in the mobile device 2, but to load and install the access confirmation module 23 dynamically when the mobile device 2 is detected within defined (close) proximity of the access control device 1. As illustrated in FIG. 5, the controller 12 (i.e. a processor) checks whether the Received Signal Strength Indicator (RSSI) indicates a signal the condition) or its radio communication module 21, respectively, that corresponds to a defined close range C of distance from the access control device 1, e.g. a maximum distance of mobile device 2 from the access control device 1 of half a meter, one meter, or two meters, e.g. adjustable by setting a distance parameter in the access control device 1) (column 10 lines 31 to 46; see Figures 1 to 3 and 5); and
adjusting, by the processor, one parameter for transmitting from the first transceiver to optimize a data transmission, in response to detecting the condition (i.e. if the RSSI values is above the set signal strength threshold and the mobile device 2 is thus located within the defined close range C of distance from the access control device 1, in step S31, the controller 12 uses the radio communication module 11 to transfer the access confirmation module 23 via the direct wireless communication link 3 to the mobile device 2.  One skilled in the art will understand, that in cases where the mobile device 2 is configured to measure the signal strength, the controller 12 may perform the signal strength test of step S30 using the value of the signal strength as measured by and received from the mobile device 2.  In a further embodiment, the controller 12 sets the radio communication module 11 (i.e. the first transceiver) to an initial first low transmission power (i.e. the parameter), corresponding to a defined close range C of distance from the access control device 1, where transmissions from the access control device 1 are assumed to by receivable for the mobile device 2. Subsequently, it the access control device 1 does not receive any response from the mobile device 2 within a set response time, the controller 12 increases the transmission power to an increased second transmission power, corresponding to an extension of the close range C of distance) (column 10 lines 46 to 67; see Figures 1 to 3 and 5).

In the same field of endeavor of an access control communication system, Spiess teaches that wherein the lock comprises a first transceiver (517) and a second transceiver (516), wherein the first transceiver (516) consumes more power and has more reliable data transmissions than the second transceiver (517) (i.e. the vehicle access and security control and communication points include a RF vehicle transceiver 517, a number of ultra-wideband (UWB) communication transceivers 516 configured to use a very low energy level for short-range, high-bandwidth communications over a large portion of the radio spectrum. A body control unit (BCU) 512 is located in the vehicle and controls functions and circuits in the vehicle as well as communications to an external, removable key 520 (column 5 lines 45 to 57; see Figures 5 and 6) in order to wake up other high power transceiver for authentication information to unlock the door. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of using the RF transceiver and a number of ultra-wideband (UWB) communication transceivers for opening the door of the access control system taught by Spiess in the method for the electronic access control device of Pluss et al. because using the RF transceiver and a number of ultra-wideband (UWB) communication transceivers for opening the door of the access control system would using less power and improve security risk in the electronic access control device.

33, Pluss et al. in view of Spiess disclose the method of claim 31, Pluss et al. disclose wherein adjusting the one or more parameters comprises adjusting a signal strength of at least one of the first transceiver and the second transceiver (column 10 lines 52 to 67; see Figure 5).

Referring to Claim 36, Pluss et al. in view of Spiess disclose the method of claim 31, Pluss et al. disclose further comprising trying a connection at progressively lower signal strengths of at least one of the first and second transceivers (column 10 lines 52 to 67; see Figure 5).

Referring to Claim 38, Pluss et al. in view of Spiess disclose the method of claim 31, Pluss et al. disclose further comprising determining whether to use a local algorithm lock or an RFID / BLE lock based at least in part on a sleep or wake schedule of at least one of the first and second transceivers (i.e. cryptographic functions and algorithms for verifying an access key and that the different levels and types of access rights may be associated with a particular access key, e.g. permitted access dates and/or time periods (i.e. use local algorithm for activation)) (column 11 lines 58 to column 12 line 4; see Figure 3).

Referring to Claim 43, Pluss et al. in view of Spiess disclose the method of claim 31, Pluss et al. disclose wherein detecting the one or more conditions comprises detecting a credential being denied more than a selected plurality of times (i.e. the controller 12 and/or the access confirmation module 23 imposes certain conditions that need to be met by the access confirmation module 23 in order for the confirmation message to be transmitted to the access .

Referring to claim 45, Pluss et al. in view of Spiess disclose a device, although different in scope from the claim 31, the claim 45 contains similar limitations in that the claim 31 already addressed above therefore claim 45 is also rejected for the same obvious reasons given with respect to claim 31.

Referring to Claim 47, Pluss et al. in view of Spiess disclose the device of claim 45, Pluss et al. disclose wherein adjusting the one or more parameters comprises adjusting a signal strength of at least one of the first transceiver and the second transceiver (column 10 lines 52 to 67; see Figure 5).  

Referring to claim 48, Pluss et al. in view of Spiess disclose a computer system, although different in scope from the claim 31, the claim 48 contains similar limitations in that the claim 31 already addressed above therefore claim 48 is also rejected for the same obvious reasons given with respect to claim 31.

Referring to claim 49, Pluss et al. in view of Spiess disclose the computer system (i.e. an access control system) of claim 48, Pluss et al. disclose wherein the computing system is comprised in the lock (1) (i.e. an electronic lock) (column 2 lines 42 to column 3 lines 55; see Figures 1 to 5), and the lock(11) further comprises the first transceiver (11) (i.e. the radio communication module) (column 10 lines 46 to 67; see Figures 1 to 3 and 5) and Spiess discloses that the lock further comprises the first transceiver (516) and second transceivers (517) (column 5 lines 45 to 57; see Figures 5 and 6) in order to wake up other high power transceiver for authentication information to unlock the door. 
 
Referring to claim 50, Pluss et al. in view of Spiess disclose the computer system of claim 48, Pluss et al. disclose wherein the computing system is comprised in a cloud-based computing system, configured to be in communicative connection with the lock (1) (i.e. the the lock) and an access rights server 5 connected to the electronic access control devices 1 via a communication network 4 (i.e. a cloud-based computing system). Depending on the implementation, the communication network 4 includes a LAN (Local Area Network), another wired network, a WLAN (Wireless LAN), and/or another mobile radio network, such as a GSM (Global System for Mobile communication) or a UMTS network (Universal Mobile Telephone System), and may include the Internet) (column 7 lines 34 to 56; see Figure 1 and 2).

Claims 32 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Pluss et al. (US# 10,089,807) in view of Spiess (US# 10,239,494) as applied to claims 31 and 45, and further in view of Peine (US# 9,963,002).

Referring to Claim 32, Pluss et al. in view of Spiess disclose the method of claim 31, however, Pluss et al. in view of Spiess did not explicitly disclose wherein adjusting the one or more parameters comprises adjusting a wake-up schedule of at least one of the first transceiver and the second transceiver.
 In the same field of endeavor of a communication system, Peine teaches that wherein adjusting the one or more parameters comprises adjusting a wake-up schedule of at least one of the first transceiver and the second transceiver (i.e. the controller may be configured to transfer the pressure determiner and/or the transceiver between sleeping mode to operating mode alternately based on a wake up cycle.  Embodiments may therewith provide a predefined or known time scale or schedule during which the pressure module can be instructed. In further embodiments the controller may be configured to base the wake up cycle on information related 
  At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the controller is configured to transfer the transceiver between sleeping mode and operating mode alternately based on a wake up cycle, the wake up cycle having a schedule during which the pressure module is configured to receive the information related to the instruction taught by Peine in the method for the electronic access control device of Pluss et al. in view of Spiess because having the controller is configured to transfer the transceiver between sleeping mode and operating mode alternately based on a wake up cycle, the wake up cycle having a schedule during which the pressure module is configured to receive the information related to the instruction would improve efficiency of the electronic access control device.

Referring to Claim 46, Pluss et al. in view of Spiess disclose the device of claim 45, Peine teaches that wherein adjusting the one or more parameters comprises adjusting a wake-up schedule of at least one of the first transceiver and the second transceiver (column 3 lines 66 to column 4 line 38) in order to improve efficient operation of the controller.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Pluss et al. (US# 10,089,807) in view of Spiess (US# 10,239,494) as applied to claim 31, and further in view of Dumas et al. (Pub. No. US 2014/0292481).

Referring to Claim 44, Pluss et al. in view of Spiess disclose the method of claim 31, however, Pluss et al. in view of Spiess did not explicitly disclose wherein detecting the one or more conditions comprises detecting tampering with the lock, wherein adjusting the parameters comprises transmission of information about the tampering.
In the same field of endeavor of an access control communication system, Dumas et al. teach that wherein detecting the one or more conditions comprises detecting tampering with the lock, wherein adjusting the parameters comprises transmission of information about the tampering (i.e. If the key does not turn in step 2208, then the key is not a match for the lock and tampering has occurred a report is sent to the owner of the lock in a step 2210) (page 5 paragraph 0071; page 11 paragraph 0132; see Figures 1, 6e and 22) in order to improve security of the lock. 
  At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the lock to detect tampering occur and transmits the report to the owner of the lock taught by Dumas et al. in the method for the electronic access control device of Pluss et al. in view of Spiess because having the lock to detect tampering occur and transmits the report to the owner of the lock would improve security of the electronic access control device.

Allowable Subject Matter
  
Claims 34, 35, 37 and 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claim 34, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein detecting the one or more conditions comprises detecting a peak time, and wherein adjusting the one or more parameters comprises using the first transceiver for transmitting.

Referring to claim 35, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein detecting the one or more conditions comprises detecting a non-peak time, and wherein adjusting the one or more parameters comprises one or more of: using the second transceiver for transmitting; and reducing a frequency of credential polling of the lock.

Referring to claim 37, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein detecting the one or more conditions comprises detecting the connection at the progressively lower signal strengths and detecting a minimum signal strength that maintains the connection, and wherein adjusting the one or more parameters comprises maintaining the minimum signal strength.

Referring to claim 39, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein detecting the one or more conditions comprises detecting a loss of network connectivity, further wherein adjusting the one or more parameters comprises decreasing a frequency of wake-ups in the wake-up schedule of at least one of the first and second transceivers in response to detecting the loss of network connectivity.

 Referring to claim 40, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein detecting the one or more conditions comprises detecting a loss of network connectivity during a peak time, further wherein adjusting the one or more parameters comprises increasing a frequency of wake-ups in the wake-up schedule of at least one of the first and second transceivers in response to detecting the loss of network connectivity. 

Referring to claim 41, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein detecting the one or more conditions comprises detecting a low battery level of the lock, further wherein adjusting the one or more parameters comprises decreasing a frequency of wake-ups in the wake-up schedule of at least one of the first and second transceivers in response to detecting the low battery level.

42, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein detecting the one or more conditions comprises detecting an imminent failure of a battery of the lock, further wherein adjusting the one or more parameters comprises increasing a frequency of wake-ups in the wake- up schedule of at least one of the first and second transceivers in response to detecting the imminent failure of a battery of the lock.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684